                                                             JS-6
1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ANTHONY RIVERS,                           Case No. 2:16-cv-03068-JGB (SHK)

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    MICHAEL MARTEL, Warden,
16                              Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: January 2, 2020
23                                      HONORABLE JESUS G. BERNAL
24                                      United States District Judge

25
26
27
28
